                                TYPE OF HEARING^i
                                CASE NUMBER:
                                                 •1i     -J yjfl
                                MAGISTRATE JUDGE: John^Anderson
                                DATE: \| Lfi
                                TIME:
EASTERN DISTRICT OF VIRGINIA               i
                                TAPE: FTR REaORDER
                                DEPUTY CLERK: Whitney Gamett
UNITED STATES OF AMERICA

             VS.

VSmarA
                               Iran m Wdxrdc^r
GOVT. ATTY                     i .enn.

DEFT'S ATTY                    \Al\DUck cow/\s,e.\
                   DUTY AFPD



INTERPRETER/LANGUAGE.     Sp^msh I
                                                   "D,
DEFT INFORMED OF RIGHTS,CHARGES.
                        CHARGES,AND
                                  AND PENALTIES^^^.
                                      PENALTIES,   ^r \"\ VO^\Y\ I
DEFT INFORMED OF THE VIOLATION(S)( )        '        . . Ca)A P.S"(S
COURT TO APPOINT COUNSEL( )             FPD( )CJA( )Conflict List(yK




 BOND
                                               r               nc\^sd


 NEXT COURT APPEARANCE              n lio              TIME_
                                               T>t4 -JTSA


                                                        T-uoikI
